Citation Nr: 1750376	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a heart condition, to include ischemic heart disease as due to exposure to herbicides.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus (DMII) and as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran requested a Board hearing in his May 2009 substantive appeal, Form 9. The Veteran withdrew his hearing request in August 2009.

The Board most recently remanded the claims for additional development in January 2017.  The case now returns to the Board for appellate review.


FINDINGS OF FACT

1. There is no competent evidence of record that shows that the Veteran has a heart condition, to include ischemic heart disease, that had its onset during his active service, had its onset during an applicable presumptive period following his active service, or is otherwise related to his active service, including Agent Orange exposure.

2. The Veteran does not have hypertension which had its onset during his active service, had its onset during an applicable presumptive period following his active service, or is otherwise related to his active service, including Agent Orange exposure or secondary to service-connected DMII.


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart condition, to include ischemic heart disease, have not been met.  38 U.S.C.S. §§ 1101, 1110, 1116 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for hypertension have not been met.              38 U.S.C.S. §§ 1101, 1110, 1112, 1116, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. § 1110 (LexisNexis 2017); 38 C.F.R. § 3.303 (a) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as hypertension (cardiovascular-renal disease).  See 38 C.F.R. §§ 3.303 (b), 3.309(a) (2017); see also 38 U.S.C.S. §§ 1101 (3) (LexisNexis 2017).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service. 38 C.F.R. § 3.303 (b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.S. §§ 1112 (a)(1), 1137 (LexisNexis 2017); 38 C.F.R. § 3.307 (a)(3) (2017).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

In addition, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.S. § 1116 (LexisNexis 2017); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309 (e), if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107 (b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge.)

I. Heart Condition, to include Ischemic Heart Disease

The Veteran seeks service connection for a heart condition to include ischemic heart disease.  Specifically, the Veteran contends that service connection for ischemic heart disease is warranted on a presumptive basis due to exposure to Agent Orange. 

At the outset, the Board notes that the Veteran has verified service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides, including Agent Orange.  Moreover, ischemic heart disease is one of the diseases for which service connection will be presumed based on herbicide exposure.  38 U.S.C.S. 1116; 38 C.F.R. 3.307(a)(6), 3.309(e).

The Veteran's STRs are negative for evidence of a heart condition.  Post-service treatment records confirm diagnoses of sinus bradycardia with an incomplete right bundle branch block, mitral regurgitation, pulmonary hypertension, pulmonic insufficiency, tricuspid regurgitation, and angina pectoris many years after service, but are negative for a diagnosis of ischemic heart disease.  

In June 2010, a VA clinician diagnosed the Veteran with sinus bradycardia with an incomplete right bundle block, but reported "no evidence of ischemic heart disease."  Similarly, in February 2017 a VA clinician noted diagnoses of sinus bradycardia with an incomplete right bundle branch block, mitral regurgitation, pulmonary hypertension, pulmonic insufficiency, tricuspid regurgitation, and angina pectoris but indicated that the Veteran did not have a heart condition which qualified within the generally accepted medical definition of ischemic heart disease.  The clinician explained that sinus bradycardia with an incomplete right bundle branch block has electrical (arrhythmia) cardia pathology and is categorized as non-ischemic heart pathology; mitral regurgitation, pulmonic insufficiency, and tricuspid regurgitation are all vascular in nature and are categorized as non-ischemic heart pathology; and pulmonary hypertension and angina pectoris are attributed to valvular heart pathology.  

The February 2017 clinician opined that the Veteran's heart conditions are less likely than not incurred in or caused by an in-service injury, event, or illness.  The clinician reasoned that there are three categories of pathology: coronary blood supply, electrical (arrhythmia), and valvular.  Of these three broad categories that cardiologists identify (the type of pathology), those related to coronary blood supply are classifiable as ischemic heart disease and therefore presumptive of herbicide exposure.  The arrhythmias are of an electrical nature and thus not of ischemic pathology.  Similarly, valvular heart issues and valvular-related pathologies are non-ischemic in nature.  The clinician further reasoned that mitral valve regurgitation leads to pulmonary hypertension, which in turn leads to pulmonic insufficiency; and angina pectoris is attributed to valvular disease in patients with known mitral valve regurgitation as well as extensive valvular disease.  Here, the Veteran's claims file was negative for evidence of diagnoses of the aforementioned heart conditions during service or within a year of service, and as such, could not be found to as likely as not be related to service.

As the competent evidence of record fails to show that the Veteran has ischemic heart disease, and there is no evidence of such disability during the appeal period, his claim for service connection for ischemic heart disease must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, with regard to the diagnosis of sinus bradycardia with incomplete right bundle branch block, mitral regurgitation, pulmonary hypertension, pulmonic insufficiency, tricuspid regurgitation, and angina pectoris, the Board finds that the competent evidence of record also fails to show that these conditions may be attributed to the Veteran's period of service, to include exposure to herbicides.

Although the Veteran has asserted that he has a heart condition due to service, the Board notes again that he is not competent to provide evidence pertaining to the diagnosis and etiology of a complex medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  Whether the Veteran has a cardiovascular disability and whether this condition is related to his period of active service are complex questions that are not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.


II. Hypertension

The Veteran is seeking service connection for hypertension, which he contends was caused by service-connected Type II diabetes mellitus.  Alternatively, he asserts that his current hypertension is due to exposure to Agent Orange in the Republic of Vietnam while in service.

A current diagnosis of hypertension is confirmed by the evidence of record.  More specifically, the Veteran was afforded a VA examination in February 2017, during which the examiners confirmed that the Veteran has hypertension.  The Veteran's VA and private medical records also document a diagnosis of hypertension.

The Veteran's STRs are negative for chronic symptoms or a diagnosis of hypertension during service.  The Veteran's post-service treatment records do not document a diagnosis of hypertension until 1984, many years after service.

At the outset, the Board finds that although the Veteran served in the Republic of Vietnam during the Vietnam era, the claim for service connection for hypertension on a presumptive basis as due to herbicide exposure, including Agent Orange, is not warranted because the herbicide presumption set forth in 38 U.S.C.S. § 1116  and 38 C.F.R. § 3.307  does not apply.  Hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309 (e).  Note 3 specifically states that the term ischemic heart disease does not include hypertension.  Id. 

However, the Board notes that although hypertension is not recognized as a disease for which presumptive service connection is available as due to herbicide exposure, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To the extent that the Veteran has stated that he has hypertension attributable to service, the Board finds that he is competent to report on his symptoms and that of which he has personal knowledge, but he is not competent to provide an opinion as to the etiology of his hypertension because such a question is not answerable by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at n.4..  Therefore, the Board finds that the Veteran is not competent to relate his current hypertension to his service or to any incident therein, including exposure to Agent Orange or service-connected DMII.

The evidence of record otherwise includes a December 2007 VA clinician opinion indicating that the Veteran's hypertension was not caused by his Type II diabetes mellitus because hypertension had its onset in 1984 and the Veteran was diagnosed with diabetes in 2007.  Similarly, an October 2009 VA clinician opined that the Veteran's hypertension was not caused by his Type II diabetes mellitus because hypertension "substantially" preceded the onset of diabetes.  Both examiners also answered "no" to the question of whether hypertension is a condition that was worsened or increased (aggravated) by the Veteran's Type II diabetes.  As the December 2007 and October 2009 VA opinions did not provide adequate rationales for the aggravation opinions, the Board remanded the claim.  

The Veteran was afforded an additional VA examination in March 2013.  The March 2013 VA clinician opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  The clinician reasoned that although the Veteran had elevated blood pressure at the time of his exit examination, stress or anxiety can raise blood pressure; the clinician did not locate any other blood pressure concerns in the Veteran's STRs.  The clinician further reasoned that blood pressure may increase or decrease depending on your age, heart condition, emotions, activity, and medications.  One high reading does not indicate high blood pressure; to diagnose blood pressure, at least three reading that are elevated are usually required.    

As the March 2013 VA opinion did not provide an opinion addressing the Veteran's contention that his hypertension is related to exposure to Agent Orange, the Board remanded the claim for an addendum opinion.  As a result, additional VA opinions dated in May 2016 and February 2017 were associated with the record.  The May 2016 clinician opined that it is less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event or illness.  The clinician reasoned that that there was a meta-analysis where several focused studies and their relative risk ratios were analyzed; any relative risk ratio found to be crossing "1.0" was determined to be mathematically no relationship.  There was no greater or lesser incidence of a condition, such as hypertension, and exposure to a risk such as herbicide/Agent Orange.  Similarly, no significant relationship was determined in Vietnam Veteran studies; relative risks ratios crossed 1.0.   The clinician referenced the National Academy of Sciences Institute of Medicine's "Veteran's and Agent Orange: Update 2014, as well as other pertinent medical literature from the National Library of Medicine. 

The February 2017 clinician opined that the Veteran's hypertension was not aggravated by his Type II diabetes mellitus.  The clinician reasoned that the Veteran's hypertension has been present since 1984 and the Veteran's Type II diabetes mellitus was diagnosed in 2007.  Further the Veteran's hypertension is well-controlled by medical standards.  Even though the Veteran's blood pressure has wavered, his A1C has been extremely flat and stable and is not showing a relationship, proximally, or causally, nor correlation.       

The Board finds the December 2007, October 2009, March 2013, May 2016, and February 2017 VA opinions to be highly probative.  The opinions were based on a review of the claims file and relevant facts, and the examiners provided detailed rationales.  Stefl, 21 Vet. App.at 124. 

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, including as a presumptive disease, as due to herbicide exposure, and as due to or aggravated by service-connected Type II diabetes mellitus, and this claim must be denied.  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.S. § 5107; 38 § 3.102.


(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a heart condition, to include ischemic heart disease, is denied.

Service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus and as due to exposure to herbicides, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


